United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 7, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 03-41196
                           Summary Calendar



ERIC A. SHARPE,

                                      Petitioner-Appellant,

versus

UNITED STATES ARMY; STEVE LANGFORD,

                                      Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:02-CV-344
                       --------------------

Before JOLLY, JONES, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Eric Sharpe is serving a 20-year sentence following a

court-martial conviction for drug trafficking.    He filed a

habeas petition under 28 U.S.C. § 2241 seeking to overturn his

conviction and to recover compensatory damages including back-pay

and allowances.   The district court transferred the action to the

Court of Federal Claims.    Sharpe seeks to appeal the transfer

order.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-41196
                                  -2-

     The transfer order is not an appealable final judgment under

28 U.S.C. § 1291, nor a certified appealable interlocutory order

under 28 U.S.C. 1292.   See Persyn v. United States, 935 F.2d 69,

72 (5th Cir. 1991).   Neither is it appealable under the

collateral order doctrine.    See Brinar v. Williamson, 245 F.3d

515, 516-18 (5th Cir. 2001); Stelly v. Employers Nat’l Ins. Co.,

431 F.2d 1251, 1253 (5th Cir. 1970).    We therefore lack appellate

jurisdiction, and the appeal is DISMISSED.

     DISMISSED.